AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00030-LGW-BWC Document 13 Filed 03/10/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

CHARLES STANGO, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-30
*
Vv. *
*
LINDA GETER, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Petitioner Charles Stango
(“Stango”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, GRANTS
Respondent’s Motion to Dismiss, DENIES Stango’s 28 U.S.C. § 2241
Petition, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENIES

 
AO 72A
(Rev. 8/82)

 

 

Case 2:20-cv-00030-LGW-BWC Document 13 Filed 03/10/21 Page 2 of 2

Stango in forma pauperis status on appeal.

SO ORDERED, this q day of Maccl

A
\

7 20245

a s

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
